OlNION OF THE OouRT BY
JuDGE BOBERTSON :
In the progress of a suit in equity for enforcing a contract for sale of land between the "parties to it the appellants, who were not parties to that pending suit filed a petition praying to be made parties on the simple allegation that they were owners of the property and interested in the case. They stated no fact tending to show the character of their claim, or how it was derived, whether *136from devise, contract, or inheritance. The court therefore having no clue for judicial cognizance of a claim so vague and undefined, and consequently unable to see that it was a proper subject óf litigation in that suit, overruled the application and rendered a decree between the original parties. In thus refusing to permit such intervention and consequent delay and complication not apparently pertinent or available, the circuit court did no manifest wrong to the appellants who, not being parties, cannot be prejudiced by the decree as rendered between other parties.
Bradley, for appellant.
Anderson, for appellee.
If the appellants have any prima facie title, they may still assert it whenever they may choose to do so in a proper and tangible shape.
Judgment affirmed: